UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4204


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRACIE WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-00848-PMD-4)


Submitted:    November 19, 2009             Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,  Assistant Federal  Public   Defender,
Charleston, South Carolina, for Appellant.     Michael Rhett
DeHart, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tracie Williams was convicted of conspiracy to pass

and utter counterfeit postal money orders and was sentenced to

five years of probation.             Thereafter, Williams pled guilty to

three probation violations, and the district court did not alter

her sentence other than to require her to spend three months in

a   halfway    house.     Williams     timely     appealed,      and    counsel   has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting     that    there     are    no   meritorious      issues    for

appeal, but questioning whether the new condition of community

confinement was unreasonable.

              Williams was sentenced below her advisory Guidelines

range of three to nine months in prison.                  Moreover, the district

court noted its specific reasons for (1) imposing the community

confinement      condition      (namely,       Williams’    repeated      probation

violations), and (2) declining to impose a prison term (namely,

Williams’ family circumstances and her attempts to find work).

We find that Williams’ sentence was not plainly unreasonable.

United    States   v.    Crudup,     461   F.3d   433,     437   (4th   Cir.   2006)

(providing      review     standard        for    revocation       of    supervised

release).

              Accordingly,      we   affirm.       This    court   requires       that

counsel inform her client, in writing, of her right to petition

the Supreme Court of the United States for further review.                         If

                                           2
the   client   requests    that     a   petition   be    filed,   but    counsel

believes that such a petition would be frivolous, then counsel

may   move     in   this    court       for     leave    to     withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was   served   on   the   client.       We    dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        3